Case 1:16-cr-00542-KMW Document 50 Filed 02/14/20 Page 1 of 2
CARDENAS LAW OFFICE

 

 

 

J. Roberto Cardenas Of Counsel:
Natalia Berrino* Raymond E. Villanueva
co Mark Goldfarb
* Admitted in Argentina USDC SDNY - ame orn
DOCUMENT Legal Staff:
ELECTRONICALLY FILED Aishling Fitzpatrick
VIA ECF DOC #:
DATE FILED: 2 //4 /z2o ebruary 14, 2020

 

 

Hon. Kimba M. Wood

United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

 

Re: United States v. Roper et al. Vi FI
Case No. 1:16-CR-00542 (KMW)

Dear Judge Wood:

I am the attorney for Fernando Serrano, a defendant in the above-captioned case and write
this letter to request permission for him to travel to Belleayre, New York for a day trip on February 15,
2020. Mr. Serrano pled guilty before Judge Pauley and has been at liberty based upon an agreed bail
package during which time he has complied with all his conditions of release and remains in good
standing.

Mr, Serrano is now seeking permission to travel outside his current permitted travel area,/ Gromtea,
which is the Southern/Eastern Districts of New York, to Belleayre, New York on February 15, 2020, He} KRAUS
will be returning home the same day.

This letter, as well as the requested relief, is made over no objection by AUSA Noah
Solowiejezyk, the Assistant United States Attorney handling this matter. Further, the specific itinerary
for the requested travel has been provided to Mr. Serrano’s pretrial services officer.

Wherefore, it is respectfully requested that this Court allow Mr. Serrano to travel outside his
bail related/limited travel area and permit him to travel to Belleayre, New York on the aforementioned
dates at the aforementioned location.

Thank you for your attention herein.

a. Respectfully submitted,
on Bf 14 {20

SO ORDERED, N.Y., NY. 9. R Cardenas

J. Roberto Cardenas

   

119 W 57 Street Suite 1215 New York NY 10019 T: 212,977,7095 F: 212.977.7085

www,cardenaslawoffice.com info@jrc-esq,com com

 
